Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 1 of 14 PageID 199



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA




TIBBETTS LUMBER CO., LLC


             Plaintiff,
                                                CASE NO.: 8:19-cv-01275-MSS-AAS

vs.


AMERISURE INSURANCE COMPANY,



            Defendant.
_______________________________________/

           AMERISURE INSURANCE COMPANY’S MOTION TO DISMISS

      COMES        NOW,      Defendant,    AMERISURE         INSURANCE        COMPANY

(“AMERISURE”), by and through its undersigned counsel and pursuant F.R.C.P. 12(b)(6), and

hereby moves this Court for entry of an Order dismissing Plaintiff’s, TIBBETTS LUMBER CO.,

LLC (“TIBBETTS”), Amended Complaint [D.E. 10], and as grounds therefore states:

                          INTRODUCTION & BACKGROUND

      1.     This dispute arises out of TIBBETTS’ own employees who allegedly submitted

fraudulent workers’ compensation claims to AMERISURE.

      2.     TIBBETTS obtained workers compensation insurance from AMERISURE, and

TIBBETTS now sues AMERISURE for settling the allegedly fraudulent claims. [D.E. 10 at ¶¶2,

5].




                                            1
Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 2 of 14 PageID 200



       3.      TIBBETTS’ entire Amended Complaint must be dismissed, with prejudice,

because TIBBETTS’ cannot state a cause of action for breach of contract, breach of fiduciary duty,

breach of implied covenant of good faith and fair dealing or for negligent misrepresentation.

       4.      TIBBETTS’ Amended Complaint specifically contends that AMERISURE “had a

duty to provide Tibbetts with the benefit of conducting good faith investigations into workers’

compensation claims to determine if…the injury arose out of work performed in the course and

scope of the claimant’s employment with Tibbetts and was a major contributing cause of the

injury.” [D.E. 10 at ¶ 5]. It further alleges that AMERISURE “failed to conduct good faith

investigations (or any investigation at all) into Tibbetts’ employees’ workers’ compensation

claims” and that it “did not have the authority to accept fraudulent claims out of expediency” by

settling claims from TIBBETTS’ employees that should have been denied. [D.E. 10 at ¶¶ 5, 6].

       5.      TIBBETTS lists its damages as the increased cost of its insurance premiums, lost

employee resources and related administrative costs. [D.E. 10 at ¶¶ 6-7, 75-76].

       6.      Counts One, Two and Three of TIBBETTS' Amended Complaint are nothing more

than improper attempts to secure extra-contractual (bad faith) damages. The Policies do not

provide for increased costs of premiums or related expenses, thus the damages sought by the

complaint are extra-contractual.

       7.      Florida does not recognize extra-contractual claims against workers compensation

insurers and in fact expressly prohibits them, TIBBETTS cannot sue for breach of contract, and

Florida does not recognize a cause of action for paying Workers Compensation claims. Counts

One, Two and Three of the Amended Complaint should be dismissed with prejudice.

       8.      Count    Four    of   TIBBETTS’      Amended      Complaint     claims   negligent

misrepresentation, not within the policy, but pursuant to a pre-suit advertisement. However,

TIBBETTS does not and cannot state a claim for negligent misrepresentation, as Florida does not


                                                2
Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 3 of 14 PageID 201



recognize a cause of action against an insurer for extra-contractual advertisements. Moreover, the

crux of TIBBETTS’ claim is that the advertisement somehow overrode the Policies’ terms, which

confer the right to settle clearly upon AMERISURE.

        9.      Because Florida does not recognize a cause of action against an insurer for

exercising its contractual right to settle claim, TIBBETS fails to state a cause of action for negligent

misrepresentation and, as such, Count Four should be dismissed with prejudice.

        WHEREFORE, AMERISURE respectfully requests that this Court enter an Order

dismissing TIBBETTS’ Amended Complaint, with prejudice, as to the four counts alleged, and

granting any other relief the Court deems just and proper.

                                   MEMORANDUM OF LAW

I.      MOTION TO DISMISS STANDARD

        A party may move to dismiss a complaint “for failure to state a claim upon which relief

can be granted”. F.R.C.P. 12(b)(6). A complaint must set forth sufficient facts to show that relief

is plausible on its face. Bell Atl. Co. v. Twombly, 500 U.S. 544, 570 (2007). For a complaint to be

dismissed under Rule 12(b)(6), it must be “clear that no relief could be granted under any set of

facts that could be proved consistent with the allegations.” Blackston v. State of Alabama, 30 F.3d

117, 120 (11th Cir. 1994), quoting Hishon v. King & Spalding, 467 U.S. 69, 73 (1984). When, on

the basis of a dispositive issue of law, no construction of the factual allegations will support the

cause of action, dismissal of the complaint is warranted. Marshall County Bd. v. Marshall County

Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993); DirecTV, Inc. v. Cardona, 275 F.Supp.2d 1357,

1361 (M.D. Fla. 2003). Dismissal is likewise appropriate where a court cannot “identify each of

the material elements necessary to sustain a recovery under some viable legal theory.” Roe v.

Aware Woman Ctr. For Choice, Inc., 253 F.3d 678, 684 (11th Cir. 2001). Furthermore, where it

appears that no amendment could cure defects in a complaint and have it state a claim upon which


                                                   3
Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 4 of 14 PageID 202



relief could be granted, dismissal of the complaint with prejudice is not an abuse of the district

court's discretion.1

         As discussed in the sections to follow, all of TIBBETTS’ claims in this case suffer from

fundamental defects. No amendment to the Amended Complaint can, for example, eliminate the

fact that Florida’s Workers’ Compensation Statute bars bad faith claims. Therefore, each count

raised by TIBBETTS should be dismissed with prejudice.

II.      ARGUMENT

         We address AMERISURE’s basis for dismissal of TIBBETTS’ Amended Complaint by

examining each of the four counts in the sections to follow.

      A. Breach of Fiduciary Duty & Breach of Implied Covenant of Good Faith and Fair
         Dealing

         Florida law does not recognize a cause of action for first-party common law bad faith, and

this includes actions styled as a breach of the insurer’s fiduciary duty and a breach of the implied

covenant of good faith and fair dealing. QBE Ins. Corp. v. Chalfonte Condo. Apartment Ass'n, Inc.,

94 So. 3d 541 (Fla. 2012). In Chalfonte, the Florida Supreme Court held that a claim for a breach

of the implied warranty of good faith and fair dealing is actually a bad faith claim and must be

brought under Fla. Stat. § 624.155. Chalfonte, 94 So. 3d at 549–550. Since the decision in

Chalfonte, District Courts have extended its holding to claims involving breach of fiduciary duty.

See Gov't Employees Ins. Co. v. Prushansky, 2012 WL 6103220, at *6–7 (S.D. Fla. Dec. 7, 2012);

Murankus v. State Farm Mut. Auto. Ins. Co., Case No 13–cv–14114–Graham (S.D. Fla. May 10,

2013). Accordingly, TIBBETTS claims for breach of fiduciary duty and for breach of implied



1
  See Feinberg v. Leach, 243 F.2d 64, 68 (5th Cir. 1957)(holding that district court did not abuse its discretion by
dismissing the complaint with prejudice where the plaintiff had tried twice to state a claim and it appeared that no
amendment could cure its defect and state a claims); Havas v. Thornton, 609 F.2d 372 (9th Cir.1979)(holding that trial
court did not err in dismissing the complaint without leave to amend when it was clear that leave to amend the
complaint would have served no purpose since the acts complained of could not constitute a claim for relief).


                                                          4
Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 5 of 14 PageID 203



covenant of good faith and fair dealing in the context of insurance are actually bad faith claims

which must be brought under Section 624.155, Florida Statutes.2

    B. Breach of Contract

        The only contract between TIBBETTS and AMERISURE is the Policy of Workers

Compensation Insurance. [D.E. 10 at ¶¶ 2, 52]. In Florida, workers compensation is “purely a

creature of statute” in which “all rights and liabilities under the system are established by chapter

440, Florida Statutes.”3 Bend v. Shamrock, 59 So.3d 153, 156 (Fla. 1st DCA 2011). TIBBETTS

claims that, under the Policy and workers compensation statute, AMERISURE promised to

investigate and had a duty to conform to Florida’s workers compensation laws. [D.E. 10 at ¶¶ 57-

58, 60]. TIBBETTS claims that AMERISURE breached the insurance policy by not conducting

good faith investigations into TIBBETTS’ employees workers’ compensation claims to determine

that “(a) to a reasonable degree of medical certainty based on objective medical findings the

alleged injuries arose out of work performed for Tibbetts, and (b) that the alleged incidents were

major contributing causes of the injuries (more than 50 percent).” [D.E. 10 at ¶74]. The Amended

Complaint further alleges that, after AMERISURE “accepted the [fraudulent] Workers’

Compensation Claim without investigating whether Claimant’s alleged injury predated the alleged

date of injury[,]” TIBBETTS investigated the Workers’ Compensation Claim and “obtained


2
  In the Chalfonte case, the first question certified from the Eleventh Circuit was “Does Florida law recognize a
claim for breach of the implied warranty of good faith and fair dealing by an insured against its insurer based on
the insurer's failure to investigate and assess the insured's claim within a reasonable period of time?” Chalfonte,
94 So. 3d at 545. Florida’s Supreme Court answered “no.” Id. at 549. In answering the question, Florida’s
Supreme Court reaffirmed that Florida does not recognize an action for first-party common law bad faith
either. Id. at 547 (“Based on this case law and legislative history, it is clear that there is no common law first-
party bad-faith action in Florida.”). Instead, Florida’s Supreme Court said those sorts of first-party actions can
only be brought as statutory actions pursuant to Florida Statute § 624.155. Id. at 549 (“For the reasons discussed
above, the Court answers the first certified question in the negative and concludes that such first-party claims
are actually statutory bad-faith claims that must be brought under section 624.155 of the Florida Statutes.”).
3
  In Florida, contested workers' compensation claims are resolved by judges of compensation claims in proceedings
to which the insured/employer is party. The “...JCCs have exclusive subject matter jurisdiction over
disputed workers' compensation claim matters...”. Hack v. Norris Drywall/Amerisure Insurance Company, 46 So.3d
1137 (Fla. 1st DCA 2010); see also Section 440.33, Fla. Stat.


                                                        5
Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 6 of 14 PageID 204



medical records showing that Claimant’s hernias were pre-existing on the date of the alleged

injury.” [D.E. 10 at ¶¶ 70, 72]. As a result of AMERISURE’s alleged “actions and inactions[,]”

TIBBETTS’ claims that AMERISURE breached the Policy and caused it to suffer damages. [D.E.

10 at ¶¶ 75-76]. TIBBETTS seeks compensation for the resulting premium increase for workers

compensation insurance and related fees. [D.E. 10 at ¶52].

       TIBBETTS’ breach of contract claim cannot stand for the following reasons:

       i. TIBBETTS does not seek insurance benefits or money due under the terms of the policy

           (contract), and the Workers’ Compensation Statute does not provide a private right to

           enforce statutory obligations to investigate;

       ii. Florida’s Workers Compensation Statute prohibits bad faith cases against workers

           compensation insurers;

       iii. Even if bad faith claims against workers compensation carriers were not prohibited,

           TIBBETTS cannot obtain a judgment for breach of contract which is a prerequisite for

           a first party bad faith claim;

       iv. Even if TIBBETTS sought benefits under the policy, obtained a judgment for breach

           of contract and was not barred by Florida’s Workers Compensation Statute from

           bringing a bad faith claim, TIBBETTS must comply with Florida’s Civil Remedy

           Statute and has failed to do so;

       v. Florida Does not recognize a cause of action for paying claims.

Each of these are separately addressed in detail, below.

       i. This is Not a Claim Under the Policy (Contract)

       Workers compensation policies benefit injured workers, not employers such as

TIBBETTS. Still, TIBBETTS’ brought the claim for breach of contract premised on

AMERISURE’s insurance Policy and renewal contracts, alleging that TIBBETTS’ entered into


                                                 6
Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 7 of 14 PageID 205



the contract because of the “benefits [AMERISURE] promised to confer upon Tibbetts regarding

workers’ compensation claims.” [D.E. 10, at ¶¶ 57, 64]. However, TIBBETTS fails to cite to a

single express duty from the contract AMERISURE supposedly breached. TIBBETTS seeks

damages not under the policy’s benefits, but rather a return of premiums and related expenses

which are clearly extra-contractual claims.

       Moreover, while TIBBETTS claims that AMERISURE failed to conduct a good faith

investigation into TIBBETTS’ employees’ workers’ compensation claims, Florida recognizes no

private right of enforcement for a failure to investigate. See generally Aguilera v. InServices, Inc.,

905 So. 2d 84 (Fla. 2005). Florida’s Financial Services Commission, in consultation with the

Department of Financial Services, have administrative rules in place which provide guidelines to

carriers, self-insurers, and employers to indicate behavior that may be construed as questionable

claims-handling techniques, questionable patterns of claims, repeated unreasonably controverted

claims, or poor payment practices. See Fla. Stat. § 440.20(15)(f); See also Fla. Admin. Code R.

69L-24.001 to 69L-24.007. But neither a claimant nor, as here, an insured can enforce these rules.

       The lack of a valid breach of contract action is fatal to any extra-contractual, or “bad faith,”

action. Before a bad faith claim can accrue, there must be a determination that the insurer breached

the insurance contract by failing to pay what was owed when it was owed and a determination of

extent of damages for the breach. See North Pointe Ins. Co. v. Tomas, 999 So. 2d 728, 729 (Fla.

3d DCA 2008) (holding trial court erred by denying motion to dismiss bad faith claim because

there had not yet been a determination that the insurer breached the contract or an ascertainment

of damages for the alleged breach). The rationale behind the rule is that, if there is no contractual

breach by the insurer, the insurer cannot be liable for extra-contractual damages. See Hartford Ins.

Co. v. Mainstream Constr. Group, 864 So2d 1270, 1272-73 (Fla. 5th DCA 2004). This is because,

under Florida law, the duty of good faith is a contractual duty (now codified by statute in a first-


                                                  7
Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 8 of 14 PageID 206



party context), and a claim for extra-contractual damages must necessarily derive from a breach

of the contract. See Allstate Ins. Co. v Regar, 942 So. 2d 969, 972 (Fla. 2d DCA 2006); See also

American Vehicle Ins. Co. v. Goheagan, 35 So. 3d 1001, (Fla. 4th DCA 2010) (in Florida, a bad

faith claim is ex contractu and the cause of action is one for breach of a contractual obligation of

good faith). Thus, absent a breach of the contract by the insurer, there can be no liability for bad

faith. See North Pointe v. Tomas; Hartford v. Mainstream; cf. Metropolitan Life Ins. Co. v.

McCarson, 467 So. 2d 277, 279 (Fla. 1985) (insurer doing no more than asserting its legal rights

under the insurance contract, even when done in reckless disregard for a potential tragedy that

occurred, gives rise to no cause of action because the insurer's actions are “privileged under the

circumstances”).

       TIBBETTS does not seek benefits under the policy, but rather seeks to skip this prerequisite

and seek extra-contractual (bad faith) damages. As TIBBETTS does not seek benefits, nor can it

ever seek benefits under its own workers’ compensation insurance policy, it can never prove

breach of contract and Count One should therefore be dismissed.

       ii. Florida prohibits Bad Faith Claims Against Workers Compensation Carriers

       Florida law does not allow a plaintiff to sue a workers' compensation insurer for bad faith.

Aguilera v. Inservices, Inc., 905 So. 2d 84, 91 n.3, 93 (Fla. 2005) (citing Fla. Stat. 440.11(4));

Bowen v. Aetna Life and Casualty Company, 512 So.2d 248 (Fla. 3d DCA 1987); see also Fla.

Stat. 440.11 (2019). Accordingly, even if TIBBETTS could seek benefits under the insurance

policy, its recovery would be limited to those contractual benefits and nothing more. The damages

sought are prohibited by Florida law.

       iii. As TIBBETTS does not seek benefits under the Workers Compensation Policy, it
            cannot obtain a judgment for breach of that policy. As a result, TIBBETTS can
            never satisfy this prerequisite to a first-party bad faith claim.




                                                 8
Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 9 of 14 PageID 207



        It is well-settled that a bad faith, or extra-contractual, suit cannot stand until a carrier has

been found liable for a breach of the insurance policy4. Under Florida law, one may sue one’s own

insurer for bad faith (known as a first-party lawsuit) only in strict compliance with Florida’s Civil

Remedy Statute. §624.155, Fla. Stat. See, e.g., Allstate Ins. Co. v. Clohessy, 32 F.Supp.2d 1328,

1331 (M.D. Fla. 1998); Talat Enterprises, Inc. v. Aetna Life & Cas., 952 F.Supp. 773 (M.D. Fla.

1996), certified question accepted, 728 So. 2d 205 (Fla. 1998) and certified question answered,

753 So. 2d 1278 (Fla. 2000) and aff'd, 217 F.3d 1318 (11th Cir. 2000). TIBBETTS’ purported

action against AMERISURE must be construed as a statutory action, as there is no recognized

common law right to such an action under Florida law. See, e.g., Chalfonte Condominium

Apartment Ass'n, Inc. v. QBE Ins. Corp., 561 F.3d 1267 (11th Cir. 2009); Clohessy, 32 F.Supp.2d

at 1331; Talat Enterprises, Inc., 952 F.Supp. 773; McLeod v. Continental Ins. Co., 591 So.2d 621

(Fla. 1992). The conditions precedent under §624.155 must be strictly construed, as § 624.155 is

in derogation of the common law. Nowak v. Lexington Ins. Co., 464 F.Supp.2d 1248 (S.D. Fla.

2006); Talat Enterprises, Inc.,753 So.2d at 1283; Time Ins. Co., Inc. v. Burger, 712 So.2d 389,

393 (Fla. 1998). Accordingly, we next address the conditions precedent to a first-party bad faith

suit.

        iv. TIBBETTS failed to comply with Florida’s Civil Remedy Statute, and can never
            do so.

        As a condition precedent to bringing a statutory civil action against an insurer, the

Department and the insurer must have been given 60 days written notice of the violation (a “Civil


4
 Vest v. Traveler's Ins. Co., 753 So.2d 1270 (Fla. 2000); Blanchard v. State Farm Mut. Auto. Ins. Co., 575 So.2d
1289 (Fla. 1991); see also Imhof v. Nationwide Mut. Ins. Co., 643 So.2d 617 (Fla. 1994). In Vest, the Florida
Supreme Court reaffirmed Blanchard and held “that Blanchard is properly read to mean that the ‘determination
of the existence of liability... and the extent of the [insured's] damages are elements of a cause of action for bad
faith.” 753 So. 2d at 1275. The Vest Court went on to hold that a claim under Section 624.155, Florida Statutes,
“is premature until there is a determination of liability and extent of damages owed on the first-party insurance
contract” and “[s]uch a claim should be dismissed as premature” until such a final determination has been made.
Id. at 1276.


                                                         9
Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 10 of 14 PageID 208



 Remedy Notice”). §624.155(3)(a), Fla. Stat. (2018). As the requirements of §624.155 are to be

 strictly construed, the failure to file a Civil Remedy Notice pursuant to the same is fatal to

 TIBBETTS’ claim against AMERISURE in this action. Talat Enterprises, Inc., 753 So. 2d at 1283

 (“We find that the requirements of written notice to the Department of Insurance and the insurer

 are conditions precedent to bringing an action under subdivision (1)(a) or (b)”). See also Heritage

 Corp. of South Florida v. National Union Fire Ins. Co. of Pittsburgh, PA, 580 F.Supp.2d 1294

 (S.D. Fla. 2008), aff'd, 361 Fed. Appx. 986 (11th Cir. 2010); Clohessy, 32 F.Supp.2d 1328 (M.D.

 Fla. 1998).

        Moreover, because TIBBETTS is not suing for insurance benefits and is barred from

 bringing a bad faith suit against its workers’ compensation carrier, TIBBETTS can never satisfy

 this prerequisite. The required Civil Remedy Notice, which is submitted exclusively online5, does

 not afford an insured to seek prohibited damages against a workers compensation insurer. No

 amendment or abatement of the action can cure this fatal defect in TIBBETTS’ claim.

        v. Florida Does Not Recognize Claims for Paying Claims

        Bad Faith claims in Florida are limited to instances when an insurer fails to pay a claim

 and exposes an insured to a judgment in excess of policy limits. See Shuster v. South Broward

 Hospital District Physicians Professional Liability Insurance Trust, 591 So.2d 174, 176 (Fla.

 1992). Florida does not acknowledge claims for instances when an insurer settles claims within

 policy limits. See id. This is because an insurer such as AMERISURE has the “…right and duty

 to defend…any claim, proceeding or suit against [the insured] for benefits payable by this




 5
    Florida’s Department of Financial Services requires all Civil Remedy Notices to be submitted at
 https://www.myfloridacfo.com/Division/Consumers/civilremedy.htm.


                                                 10
Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 11 of 14 PageID 209



 insurance…” and has the “…right to investigate and settle these claims, proceedings or suits.”

 [D.E. 10-1 at p. 8] 6. Thus, whether to settle claims is solely within AMERISURE’s purview.

            Florida’s Supreme Court held that an insured cannot seek extra-contractual damages when

 the insurer settles a claim within the policy limits, exposing the insured to no excess liability, even

 though the insured claims that, as a result of the settlement, he is unable to obtain insurance.

 Shuster, 591 So. 2d at 176. Florida’s Supreme Court emphasized that the fiduciary aspect of the

 insurer-insured relationship is determined by the scope of the contractual undertaking. Id. As such,

 the Court held that the “right and duty to defend” clause found in the insurance policy was properly

 construed to provide a broad duty to defend and a discretionary duty to settle. Id. The Court further

 defined good faith in terms of the intent and expectations of the parties entering into the insurance

 contract and noted that the insurance policy permitted the insurer to settle and investigate claims

 as it deemed expedient. Id. at 178.

            Specific to the workers compensation arena, Florida's statutory scheme is designed to

 provide workers with an expedited procedure to secure benefits following workplace injuries. FLA.

 STAT. § 440.015 (2018)(“It is the intent of the Legislature that the Workers' Compensation Law

 be interpreted so as to assure the quick and efficient delivery of disability and medical benefits to

 an injured worker....”). In exchange, employers and employees have renounced common law rights

 and defenses: “The workers' compensation system in Florida is based on a mutual renunciation of

 common-law rights and defenses by employers and employees alike.” Id. The closely regulated

 and uniform workers compensation policies afford the right to investigate and settle claims to the


 6
     Part One (C) of the Policy, cited by TIBBETTS’, specifically states:
                  C. We Will Defend
                      We have the right and duty to defend at our expense any claim, proceeding or suit
                      against you for benefits payable by this insurance. We have the right to investigate
                      and settle these claims, proceedings or suits.
                      We have no duty to defend a claim, proceeding or suit that is not covered by this
                      insurance.


                                                              11
Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 12 of 14 PageID 210



 insurer, and employers and employees are afforded no statutory rights to challenge the insurer’s

 decision. Therefore, based on Florida’s statutory scheme and the logic of the Shuster decision,

 TIBBETTS’ has no valid claim for Breach of Contract against AMERISURE and Count One of

 its Amended Complaint should be dismissed with prejudice.

     C. Negligent Misrepresentation

         TIBBETTS' negligent misrepresentation claim also fails because Florida does not

 recognize a cause of action against an insurer for extra-contractual advertisements. TIBBETTS’

 claims that AMERISURE represents it is “an advocate for the containment of loss for its workers’

 compensations insureds” and it “helps fight workers’ compensation fraud through a

 comprehensive program and highly trained and experienced team of investigators…” [D.E. 10 at

 ¶122]. The Amended Complaint further alleges that AMERISURE made “these representations

 negligently believing that it had no obligation to conduct good faith investigations into Tibbetts’

 employees’ workers’ compensation claims…” [D.E. 10 at ¶142]. Florida does not recognize a

 cause of action against an insurer for exercising its contractual right to settle a claim. 7

         Florida's Insurance Code, (Chapters 624-632, 634, 635, 636, 641, 642, 648, and 651),

 heavily regulates insurance companies and their conduct, authorizing the Florida Department of

 Financial Services to seek both civil and criminal sanctions for violations of the code. See FLA.

 STAT. §§ 624.307, 624.310. However, the code provides no private right of enforcement for alleged

 violations, and enforcement rests solely with the Department of Financial Services. While the

 code also provides remedies for insureds aggrieved by “misrepresentations and false advertising




 7
   While counsel has located no Florida caselaw directly on point, New York has recognized that the manner in which
 an insurer investigates and decides whether to pay or fight a workers’ compensation claim is “…a matter of business
 judgment within the discretion of the management” of the insurer. Insurance Company of Greater New York v. Glen
 Haven Residential Health Care Facility, Inc., 253 A.D. 378, 379 (N.Y. App. Div. 1998).


                                                         12
Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 13 of 14 PageID 211



 of insurance policies”, TIBBETTS cannot bring such an extra-contractual cause for the reasons

 stated above. See Fla. Stat. §§ 624.155, 626.9541. But

                                             CONCLUSION

        TIBBETTS sues AMERISURE for paying claims on its behalf. TIBBETTS cannot comply

 with multiple conditions precedent in seeking extra-contractual damages, and for the reasons set

 forth cannot state a claim for breach of contract, breach of fiduciary duty or breach of implied

 covenant of good faith and fair dealing or for negligent misrepresentation. TIBBETTS claims are

 barred by the express terms of the exclusivity provision of Florida’s Workers’ Compensation

 Statute. Florida has not recognized an insured’s cause of action to recover the increase in premiums

 from an insurer who paid workers’ compensation claims for the insured. Accordingly, because no

 amendment could correct the fatal deficiencies still contained within each Count, the Court should

 dismiss TIBBETTS’ Amended Complaint against AMERISURE with prejudice and grant any

 other relief the court deems appropriate.

 Respectfully Submitted: July 9, 2019.




                                                 13
Case 8:19-cv-01275-MSS-AAS Document 15 Filed 07/09/19 Page 14 of 14 PageID 212



                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 9, 2019, I presented the foregoing to the Clerk of the Court for

 filing and uploading to the CM/ECF system. I further certify that the foregoing document is being

 served this day to all counsel of record via transmission of Notice of Electronic Filing generated

 by CM/ECF.

                                               /s/Ryan S. Stratton    _______________
                                               Bruce A. Aebel, Esq.
                                               Florida Bar No.: 0066435
                                               Email: service-baebel@bankerlopez.com
                                               Ryan S. Stratton, Esq.
                                               Florida Bar No.: 0124879
                                               Email: service-rstratton@bankerlopez.com
                                               BANKER LOPEZ GASSLER P.A.
                                               501 E. Kennedy Blvd., Suite 1700
                                               Tampa, FL 33602
                                               (813) 221-1500
                                               Fax No: (813) 222-3066
                                               Attorneys for Defendants,
                                               Amerisure Insurance Company




                                                 14
